DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claim:
Claim 1, on line 5, “to and” has been replaced with --and to--.
3.	Claims 1-12, 14-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claims 1, 14, Park US 9,526,076 teaches communication module, vehicle providing the same, and method for controlling the vehicle; Okada US 10,395,460 teaches portable terminal device and authentication system. However, the teaching of the prior art either combined or alone fails to teach control the second communication module to operate in an operation mode that is determined based on at least one of the position of the user terminal or a startup of the vehicle, wherein the operation mode includes a first mode for determining the position of the user terminal with respect to the outside of the vehicle, a second mode for determining the position of the user terminal with respect to the inside of the vehicle, a third mode for detecting a user in the vehicle, a fourth mode for detecting an obstacle outside the vehicle, and a fifth mode for detecting an intrusion into the vehicle.
Dependent claims 2-6, 8-12, 15-21 are allowable for the same reason.
As to independent claim 7, Park US 9,526,076 teaches communication module, vehicle providing the same, and method for controlling the vehicle; Okada US 10,395,460 teaches portable terminal device and authentication system. However, the teaching of the prior art either combined or alone fails to teach
control the second communication module to operate in an operation mode that is determined based on the position of the user terminal or a startup of the vehicle, the operation mode for detecting an obstacle outside the vehicle based on a position of a gear lever when the position of the user terminal is inside of the vehicle and the vehicle is a start-on state.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649